DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 20080298766 A1, hereinafter Wen), in view of Kim et al. (“Acquaintances Clustering For Social Relationship-Based Indexing of Digital Photos”, 2010, hereinafter Kim), further in view of Aggarwal et al. (US 11151386 B1, hereinafter Aggarwal)

Regarding Claim 16, Wen teaches a computing device comprising (Wen, Fig. 14, Element 1402 Computer device):
a processor (Wen, Fig. 14, Element 1420 Processor); and a memory coupled to the processor (Wen, Fig. 1430 Memory is coupled to Processor 1420), with instructions stored thereon that, when executed by the processor, cause the processor to perform operations comprising (Wen, Paragraph [0094], The computer-executable instructions enable a computer processor ( e.g., processor 1420) to perform actions in accordance with the techniques described herein):
obtaining a plurality of episodes (Wen, Paragraph [0045], The face groups may be further selected based on other selections such as event <read on episode> and location made in event selector 232), wherein each episode is associated with a corresponding time period (Wen, Paragraph [0088], To perform location/event feature extraction, the system goes to block 1334 to extract scene features such as scene color and texture 1344, and goes to block 1336 to extract time features such as time tags 1346), and includes a respective set of images and person identifiers for each image in the respective set of images (Wen, Paragraph [0040], the interactive photo annotation method is facilitated by a novel user interface (UI) to label with people's names <read on person identifiers>, as well as locations and events); forming a respective cluster for each episode (Wen, Paragraph [0008], the face clustering is combined with time clustering based on time tags and location/event clustering based on photo content such as scene similarities),
wherein each cluster includes at least two person identifiers (Kim, Page 165, A group is defined as two or more people who for longer than a few moments interact with and influence one another; The first was to develop a name tag clustering method that classifies each name tag into chunks that only hold socially related name tags); [[ determining whether one or more person identifiers are included in less than a threshold number of clusters; if it is determined that the one or more person identifiers are included in less than the threshold number of clusters, removing the one or more person identifiers from the clusters that the one or more person identifiers that are included in ]]; after the removing, merging identical clusters to obtain a plurality of people groups (Kim, Page 165, “originally two or more groups could be merged into one group because a name tag was able to co-occur with members of several other groups”), wherein each people group includes two or more person identifiers (Kim, Page 166, Sub-Procedure Grouping : For each name from total name list: Choose the top three names <read on person identifiers>); and providing a user interface that includes an image-based creation based on a particular people group of the plurality of people groups (Kim, Page 166-168, The names of people appearing in each photo were manually tagged by each subject. In order to help the creation of name tags. our user interface consisted of 3 frames. In frame B, the name tags were arranged according to their groups).
Kim and Wen are analogous since both of them are dealing with photo clustering. 
Wen provided a way of clustering the photo based on the personal identification.
Kim provided a way of clustering the photo and removing some identifications under particular rule and merging and regrouping the cluster of person after removing.

	The combination does not explicitly disclose but Aggarwal teaches determining whether one or more person identifiers are included in less than a threshold number of clusters. if it is determined that the one or more person identifiers are included in less than the threshold number of clusters, removing the one or more person identifiers from the clusters that the one or more person identifiers that are included in  (Aggarwal, Column 8, Line 9-15, 55-57, Column 10, Line 52-54, a user device, may be executed to determine a actor identifier associated with a face in the second set of clusters. based at least in part on the first set of clusters, a second set of clusters comprising a second set of faces, wherein the second set of faces has less faces than the first set of faces. server may determine a reduced set of clusters by consolidating the number of faces in the first set of faces to remove duplicates and to otherwise aggregate similar faces into the same cluster. The set of unique faces 390 may be submitted for manual identification, and determined actor identifiers can be propagated back to other images of the face in the clusters).
Aggarwal and Wen are analogous since both of them are dealing with clustering images. Wen provided a way of clustering the photo based on the personal 


Regarding Claim 17, the combination of Wen, Kim and Aggarwal teaches the invention in Claim 16.
The combination further teaches wherein the operation of forming the respective cluster for each episode comprises: mapping all person identifiers that appear in at least one image in the set of images of the episode to the cluster (Aggarwal, Column 7, Line 51-55, server may determine matching faces in the first set of clusters using spatial and temporal data associated with the video content, such as timestamp data, frame identifier data); determining a number of images from the set of images of the episode that include a most frequent person identifier for the episode (Kim, Page 163, 169, Episodic memory means that memories may be organized by events (episodes). The events include information such as the location of an event, the persons who were present, and what occurred before, during, and after the event. by time clustering, therefore, Type 4 was able to classify name tags that always occurred alone in photos into groups. Type 4 also considered the frequency of co-occurrence); and removing from the cluster person identifiers that are associated with less than a threshold number of images, the threshold number of images determined based on the number of images that include the most frequent person identifier for the episode (Aggarwal, Column 8, Line 9-15, 55-57, Column 10, Line 52-54, a user device, may be executed to determine a actor identifier associated with a face in the second set of clusters. based at least in part on the first set of clusters, a second set of clusters comprising a second set of faces, wherein the second set of faces has less faces than the first set of faces. server may determine a reduced set of clusters by consolidating the number of faces in the first set of faces to remove duplicates and to otherwise aggregate similar faces into the same cluster. The set of unique faces 390 may be submitted for manual identification, and determined actor identifiers can be propagated back to other images of the face in the clusters).
As explained in rejection of claim 16, the obviousness for combining of removing and regrouping of cluster image of Aggarwal into Wen is provided above.

Regarding Claim 18, the combination of Wen, Kim and Aggarwal teaches the invention in Claim 16.
The combination further teaches wherein the memory has further instructions stored thereon that, when executed by the processor, cause the processor to perform operations comprising (Aggarwal, Column 3, Line 55-60, The remote server and/or computer system may include at least one memory that stores computer-executable instructions and at least one processor configured to access the at least one memory and execute the computer-executable instructions to perform various actions or operations): after the merging, determining that at least one people group is associated with less than a threshold number of episodes (Aggarwal, Column 7, Line 61-65, Column 8, Line 9-15, 55-57, server may determine a reduced set of clusters by consolidating the number of faces in the first set of faces to remove duplicates and to otherwise aggregate similar faces into the same cluster. after which pairs of clusters which have the closest distance may be successively merged until all clusters have been merged);
and in response to determination that at least one people group is associated with less than the threshold number of episodes, combining the at least one people group with one or more other people groups (Aggarwal, Column 7, Line 43-45, Classification into different clusters may be used to aggregate similar faces, or matching faces, into the same clusters), wherein the one or more other people groups each include a subset of the person identifiers included in the at least one people group, and wherein providing the user interface is performed after merging the at least one people group (Aggarwal, Column 4, Line 60-65, the remote server may automatically label scenes in video content using clusters and manual input of a subset of images in the clusters.  Column 10, Line 52-55, remove duplicates or redundant faces within multiple groups, so as to consolidate a complete set of unique faces 390. The set of unique faces 390 may be submitted for manual identification, and determined actor identifiers can be propagated back to other images of the face in the clusters).
Aggarwal and Wen are analogous since both of them are dealing with clustering images. Wen provided a way of clustering the photo based on the personal identification. Aggarwal provided a way of clustering the photo and removing some identifications by creating subset of data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate subset of clusters of images taught by Aggarwal into modified invention of Wen such that during the clustering the photo, system will be able to configured to detect and determine faces necessity included in the cluster based on the appearance count in order to automatically create subset of image clusters for flexibility and efficiency of the system.
 
Regarding Claim 19, the combination of Wen, Kim and Aggarwal teaches the invention in Claim 16.
The combination further teaches wherein the operation of providing the image-based creation comprises: selecting a subset of images for the image-based creation based on the particular people group (Aggarwal, Column 4, Line 60-65, the remote server may automatically label scenes in video content using clusters and manual input of a subset of images in the clusters; Column 10, Line 50-55, processed to remove duplicates or redundant faces within multiple groups, so as to consolidate a complete set of unique faces 390. The set of unique faces 390 may be submitted for manual identification, and determined actor identifiers)
(Aggarwal, Column 2, Line 30-35, video content that is forty minutes long with twenty actors and eighty background personnel (e.g., extras, etc.) can have two to three different faces. Column 12, Line 60-65, generation/image selection engine 492 may be configured to select a subset of images from the reduced cluster of images for manual identification of the actor in the image).
Aggarwal and Wen are analogous since both of them are dealing with clustering images. Wen provided a way of clustering the photo based on the personal identification. Aggarwal provided a way of clustering the photo and removing some identifications by creating subset of data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate subset of clusters of images taught by Aggarwal into modified invention of Wen such that during the clustering the photo, system will be able to configured to detect and determine faces necessity included in the cluster based on the appearance count in order to automatically create subset of image clusters for flexibility and efficiency of the system.

Regarding Claim 20, the combination of Wen, Kim and Aggarwal teaches the invention in Claim 16.
The combination further teaches wherein the operation of merging the identical clusters comprises associating (Kim, Page 165, “originally two or more groups could be merged into one group because a name tag was able to co-occur with members of several other groups”), based on the clusters, a respective set of episodes to each of the plurality of people groups (Kim, Page 165, we developed the name tag clustering method that automatically groups the name tags on the basis of their co-attendance at events; A group is defined as two or more people),
As explained in rejection of claim 16, the obviousness for removing and merging/ regrouping of cluster image of Kim into Wen is provided above.
and wherein providing the image-based creation comprises selecting a subset of images for the image-based creation from the respective sets of images included in the episodes associated with the particular people group (Aggarwal, Column 4, Line 60-65, the remote server may automatically label scenes in video content using clusters and manual input of a subset of images in the clusters; Column 10, Line 50-55, processed to remove duplicates or redundant faces within multiple groups, so as to consolidate a complete set of unique faces 390. The set of unique faces 390 may be submitted for manual identification, and determined actor identifiers)
As explained in rejection of claim 16, the obviousness for using subset of cluster image of Aggarwal into Wen is provided above.

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 16 but as a method and the combination of Wen, Kim and Aggarwal teaches all the limitations as of Claim 16. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 20 and therefore is rejected under the same rationale.

Regarding Claim 5, the combination of Wen, Kim and Aggarwal teaches the invention in Claim 1.
The combination further teaches wherein providing the user interface is performed in response to at least one of: detecting that an image that matches the particular group was captured recently (Kim, Page 167, 169, After name tag clustering, we computed the time that the most recent photo was taken for each group member. comparison interfaces is provided to compare by put the most recently taken group was placed in the first place and the members of each group were arranged in alphabetical order); detecting that a current date matches a date associated with the particular people group ; or detecting an event that matches the particular people group (Aggarwal, Column 7, Line 51-55, the server may determine matching faces in the first set of clusters using spatial and temporal data associated with the video content, such as timestamp data <read on current date matching>, frame identifier data, subtitle data, audio data associated with the video content <read on event matching, and/or other data).
As explained in rejection of claim 1, the obviousness for using machthing of cluster image of Aggarwal into Wen is provided above.

Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 7, the combination of Wen, Kim and Aggarwal teaches the invention in Claim 6.
The combination further teaches wherein each image in the subset of images depicts persons that correspond to each of the two or more person identifiers included in the particular people group (Aggarwal, Column 2, Line 30-35, Column 8, Line 43-45, Column 12, Line 59-65,  Background personnel (e.g., extras, etc.) can have two to three different faces. may be separated across more than two engines or modules. The metadata generation/image selection engine 492 may be configured to select a subset of images from the reduced cluster of images for manual identification of the actor in the image; Each face group may be represented with a single representation).
As explained in rejection of claim 1, the obviousness for using subset of cluster image of Aggarwal into Wen is provided above.


Regarding Claim 8, the combination of Wen, Kim and Aggarwal teaches the invention in Claim 6.
The combination further teaches wherein each image in the subset of images depicts persons that correspond to at least two of the two or more person identifiers included in the particular people group (Aggarwal, Column 2, Line 30-35, 12, Line 59-65,  Background personnel (e.g., extras, etc.) can have two to three different faces. may be separated across more than two engines or modules. The metadata generation/image selection engine 492 may be configured to select a subset of images from the reduced cluster of images for manual identification of the actor in the image).
As explained in rejection of claim 1, the obviousness for using subset of cluster image of Aggarwal into Wen is provided above.

Regarding Claim 9, the combination of Wen, Kim and Aggarwal teaches the invention in Claim 6.
The combination further teaches wherein the subset of images includes images from at least two episodes of the plurality of episodes (Aggarwal, Column 9, Line 43-45, The video content may be continuous or may span multiple segments or episodes. Column 4, Line 60-65, the remote server may automatically label scenes in video content using clusters and manual input of a subset of images in the clusters.   Column 5, Line 60-65, server may automatically label scenes in video content using clusters and manual input of a subset of images in the clusters).
As explained in rejection of claim 1, the obviousness for using subset of cluster image of Aggarwal into Wen is provided above.

Regarding Claim 10, the combination of Wen, Kim and Aggarwal teaches the invention in Claim 9.
The combination further teaches wherein the subset of images is selected such that the subset provides one or more of: location diversity, pose diversity [[, or visual diversity ]] (Aggarwal, Column 11, Line 33-36, the video processing module(s) 420 may include facial recognition and/or human face detection algorithms that can be used to identify people or themes in certain 35 locations <read on location diversity> over frames. Column 8, Line 24-27, server may process the first set of clusters using an inter-cluster optimization algorithm ( e.g. which may be used to consolidate the same face in different poses <read on pose diversity>, etc.).
As explained in rejection of claim 1, the obviousness for using subset of cluster image of Aggarwal into Wen is provided above.

Regarding Claim 11, it recites limitations similar in scope to the limitations of claim 16 and the combination of Wen, Kim and Aggarwal teaches all the limitations as of Claim 16. And Wen discloses these features can be implemented on a computer readable storage medium (Wen, Paragraph [0093], [0095], The memory 1430 may be any suitable computer-readable media.  the computer readable media containing the 

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 20 and therefore is rejected under the same rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20160034459 A1	Curating media from social connections

US 20190253431 A1	Intelligent personal information management system

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.